—In an action, inter alia, to recover damages for engineering malpractice, the plaintiffs appeal (1) from a judgment of the Supreme Court, Suffolk County (LaFauci, J.H.O.), entered January 8, 1998, which, after a nonjury trial, dismissed the complaint, and (2) as limited by their brief, from so much of an order of the same court, dated February 15, 1998, as, upon reargument, adhered to its original determination.
Ordered that the appeal from the judgment is dismissed, as the judgment was superseded by the order made upon reargument; and it is further,
*554Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
The trial court’s conclusion that the plaintiffs failed to prove their case by a preponderance of the credible evidence is supported by the record (see, Brushton-Moira Cent. School Dist. v Thomas Assocs., 91 NY2d 256; Felt v Olson, 51 NY2d 977; Kohl v Green, 235 AD2d 671; Koeppel v Park, 228 AD2d 288). The evidence adduced at trial established that the defendants complied with the applicable professional standards of home inspection. Accordingly, the plaintiffs’ claims of malpractice, negligence, and breach of contract were properly dismissed as well (see, Brushton-Moira Cent. School Dist. v Thomas Assocs., supra).
The plaintiffs’ remaining contentions are without merit. Sullivan, J. P., Krausman, Goldstein and Luciano, JJ., concur.